Citation Nr: 1220934	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-32 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse appeared and testified at a personal hearing in January 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in March 2012.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The  issues of (1) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss, and (2) entitlement to service connection for bilateral tinnitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

During the period on appeal the Veteran's left ear had Level I hearing acuity.  The non-service connected right ear hearing acuity is considered normal.



CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002& Supp. 2011); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran was provided with a pre-adjudication letter in June 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's VA treatment records have been obtained.  He has been afforded VA examinations of his hearing loss and he has offered testimony at a hearing before a Veterans Law Judge, and a transcript of this hearing is in the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Laws and Regulations

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a Claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The RO has assigned an noncompensable disability rating for the Veteran's hearing loss of the left ear in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

Under the regulation and rating codes for the evaluation of hearing loss, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  As noted above, the Veteran is singularly in receipt of service connection for hearing loss in his left ear.  By regulation, in the absence of complete deafness in the non-service connected ear, the right ear is assigned a Roman numeral designation of I for the purpose of determining the percentage evaluation from Table VII. 38 C.F.R. § 4.85(f).  Accordingly, in order for the Veteran to receive a 10 percent rating under Table VII, his left ear hearing loss would need to be at least at a Level X.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Factual Background and Analysis

The Veteran underwent VA audiology examinations in December 2007, September 2009, and April 2012.  

In December 2007, the left ear had pure tone thresholds of 20, 30, 30, and 35 decibels at 1000, 2000, 3000 and 4000 Hertz, which is an average loss of 29 (28.75) decibels.  He had a 96 percent speech recognition score for his left ear.  This translates to Level I hearing loss for the left ear.  

In September 2009, the left ear had pure tone thresholds of 35, 40, 30, and 45 decibels at 1000, 2000, 3000 and 4000 Hertz, which is an average loss of 38 (37.5) decibels.  He had a 100 percent speech recognition score for his left ear.  This translates to Level I hearing loss for the left ear.  

In April 2012, the left ear had pure tone thresholds of 20, 30, 30, and 40 decibels at 1000, 2000, 3000 and 4000 Hertz, which is an average loss of 30 decibels.  He had a 100 percent speech recognition score for his left ear.  This translates to Level I hearing loss for the left ear.  As noted, the nonservice connected right ear is assigned a Level I designation.  When applied to 38 C.F.R. § 4.85, Table VII, this equates to continuation of the 0 percent (noncompensable) evaluation.  Additionally, testing has not revealed an exceptional pattern of hearing loss in the left ear.  See 38 C.F.R. § 4.86.

A review of the claims file shows that the Veteran has complained to VA treatment providers of bilateral hearing loss and bilateral tinnitus.  He has not sought treatment for his hearing loss, and does not use hearing aids.

During his January 2011 Board hearing, the Veteran testified that he has difficulty understanding people during conversations, particularly women and children.  He stated that he was surprised he had a 100 percent speech recognition score during the September 2009 VA examination because, while he was trying his hardest, he had to guess some words during his testing.  His wife further testified that if she was speaking to him on his left side he was less likely to be able to hear or understand her.  He described his left ear hearing loss as hearing muffled words.  He additionally described bilateral tinnitus that affected his hearing.  He testified that if he ever lost his hearing he would lose his job because his employment requires that he be able to listen to radio communication.  This part of his employment is affected by his left ear hearing loss and tinnitus.  He felt that his hearing loss caused a significant impairment to his employment.  

The April 2012 VA examiner noted the Veteran had mild to moderately severe high frequency sensorineural hearing loss from 2000 to 8000 Hertz in the left ear, with excellent word recognition.  She noted he had tinnitus associated with his hearing loss.  She opined that his left ear hearing loss would not have a significant effect on his occupation and no effect on his activities of daily living. 

The Board has considered the Veteran's contentions, but the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It is clear that the only possible evaluation for the Veteran's left ear hearing loss is 0 percent (noncompensable). 

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran's symptomatology is contemplated by the rating criteria, which specifically takes into account speech recognition.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes the Veteran's statement that his left ear hearing loss has a significant impact on his employment; however, he did not describe this impact.  While he must listen to a radio for work, testing has revealed excellent speech recognition scores, and his right ear remains in a normal hearing range.  He also testified that if he suffered hearing loss (the Board assumes he means total or near total hearing loss) he would not longer be able to work.  The record shows that the Veteran remains employed as a machine operator, as well as raising cattle.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable evaluation for hearing loss of the left ear is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


